EXHIBIT 10.06

 

54

 

FORBEARANCE AGREEMENT

 

          This FORBEARANCE AGREEMENT, is entered into as of the 6th day of June,
2000, between Paul-Son Gaming Supplies, a Nevada corporation ("Borrower") and
Wells Fargo Bank Nevada, N.A., successor-in-interest to Norwest Bank Nevada,
N.A. (hereinafter collectively referred to as "Lender").

WITNESSETH

                A.          On or about November 14, 1997, Lender extended to
Borrower a loan (Loan No. 5965582834-18) in the original principal amount of One
Million Eight Hundred Thousand and No/100 Dollars ($1,800,000.00) ("Credit
Facility 1"). Credit Facility 1 is evidenced by a Promissory Note dated
November 14, 1997 in the original princ ecorder of Clark County, Nevada. Note 1
is also secured, in part, by that certain Continuing Security Agreement dated
November 14, 1997, executed by Borrower in favor of Bank ("Security Agreement").

               B.          On or about or October 23, 1998, a second loan (Loan
No. 5965582834-26) was extended to Borrower in the original principal amount of
Five Hundred Thousand and No/100 Dollars ($500,000.00) ("Credit Facility 2").
Credit Facility 2 is evidenced by a Promissory Note dated October 23, 1998 in
the original principal amount of Five

               C.          The terms of the loans evidenced by Notes 1 and 2 are
further governed by various documents, including, but not limited to, that
certain Letter Loan Agreement dated November 14, 1997 (the "Loan Agreement"), as
amended. The Notes, the referenced Deeds of Trusts, the Loan Agreement, and the
Continuing Security Agreement, and the other d

               D.          As of June 1, 2000, there was outstanding under
Credit Facility 1 the principal amount of $1,643,517.82. Interest at the
non-default rate stated in Note 1 has accrued and remains unpaid as of June 1,
2000 in the amount of $6,886.98.

               E.          As of June 1, 2000, there was outstanding under
Credit Facility 2 the principal amount of $236,111.09. Interest at the
non-default rate stated in Note 2 has accrued and remains unpaid as of June 1,
2000 in the amount of $667.54.

               F.          As of the end of Borrower's fiscal year on May 31,
2000, Borrower is in default under the terms of the Loan Documents as Borrower
is in violation of certain financial covenants (specifically the "profitability
covenant") set forth in the Loan Agreement.

 

               G.          Notwithstanding that Borrower is in default under the
Loan Documents, Borrower has requested that Lender forbear from enforcing its
rights under the terms of the Loan Documents for a period of time, and Lender
has agreed to forbear from exercising such rights according to the terms and
conditions of this Agreement.

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

               1.          The parties agree and acknowledge that under the
terms of the Loan Documents governing Credit Facility 1 that there is presently
due and owing the outstanding principal amount of $1,643,517.82, plus accrued
and unpaid interest at the non-default rate stated in the Note as of June 1,
2000 in the amount of $6,886,98. The parties fu

               2.          The parties agree and acknowledge that under the
terms of the Loan Documents governing Credit Facility 2 that there is presently
due and owing the outstanding principal amount of $236,111.09, plus accrued and
unpaid interest at the non-default rate stated in the Note as of June 1, 2000 in
the amount of $667.54. The parties furthe

               3.          In addition to the amounts required to be paid to
Lender under the Terms of Notes 1 and 2 (and the remaining Loan Documents),
beginning on June 15, 2000 and continuing on or before the fifteenth (15th) day
of each succeeding month until October 15, 2000, Borrower shall pay to Lender
the amount of One Hund 00,000.00) to be applied to reduce the outstanding
balance of Credit Facility 1. Beginning on October 15, 2000, and continuing on
or before the fifteenth (15th) day of each succeeding month until February 15,
2001, Borrower shall pay to Lender the amount of One Hundred Twenty Five
Thousand and No/100 Dollars ($125,000.00) to be applied to reduce the
outstanding principal balance of Credit Facility 1. Beginning on February 15,
2001, and continuing on or before the fifteenth (15 e the outstanding principal
balance of Credit Facility 1.

               4.          Provided that Borrower makes all payments set forth
in No. 3 above, and performs all of the remaining obligations set forth in the
Loan Documents (excluding only the "profitability covenant"), Lender will
forbear through the "Maturity Date(s)" of Notes 1 and 2 from enforcing its
rights under the terms of the Loan Documents relating to the referenced default
of the "profitability covenant." In the event that all of the obligations set
forth herein (and in the Loan Documents, unless limited hereby) are not timely
performed by Borrower, Lender may immediately

2

enforce all of its rights and remedies under the Loan Documents. Borrower and
Lender agree that time is of the essence with respect to all of the obligations
of Borrower arising hereunder and under the Loan Documents.

               5.          Borrower does fully release, acquit and forever
discharge Lender, its parent and affiliated corporations, and all of its
officers, directors, shareholders, agents, employees, insurers, successors, and
assigns (all of the foregoing being hereinafter included within the term
"Lender"), of and from all known and unknown claims, actions, causes of action
and suits for damages, at law or in equity, including loss of compensation, or
any other claims of any kind or nature relating to the Notes 1 and 2, the Loan
Agreement or any of the other Loan Documents and accruing in favor of Borrower
(if any) prior to the date of the execution of this Agreement.

               6.          Borrower and Lender hereby confirm and agree that
present or future rights, remedies, benefits or powers belonging to Lender,
whether arising under Notes 1 or 2, the Loan Agreement or under any other Loan
Document, shall not be affected, prejudiced or restricted by this Agreement,
unless specifically set forth herein.

               7.          The provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

               8.          The laws of the State of Nevada shall govern the
validity, construction, performance and effect of this Agreement.

               9.          This Agreement may be executed in counterparts, all
of which when considered together shall constitute an original document.

               IN WITNESS WHEREOF, the parties have signed this Agreement as of
the date first above written.

BORROWER:

 

LENDER:

Paul-Son Gaming Supplies,
a Nevada corporation

 

Wells Fargo Bank Nevada, N.A.

 

By:

/s/ Eric P. Endy
--------------------------------------
Eric P. Endy

 

By:

/s/ Daron Thom
---------------------------------------
Daron Thom

Its:

President

 

Its:

Assistant Vice President

3

ACKNOWLEDGMENT, CONSENT AND RATIFICATION OF GUARANTORS

           The undersigned Guarantor hereby consent to the terms of this
Forbearance Agreement and acknowledges that its obligations arising under the
Guarantee dated November 14, 1997, remain unaffected by the terms hereof. The
undersigned Guarantor hereby ratifies and reaffirms all of the terms of the
Guarantee dated November 14, 1997 and the Continuing Security Agreement signed
by Guarantor in connection therewith on November 14, 1997.

  

Paul-Son Gaming Corporation,
a Nevada corporation

 

By:

/s/ Eric P. Endy
-------------------------------------
Eric P. Endy

Its:

President

4